Title: To Benjamin Franklin from Jean Charles de Zinnern, 26 October 1778
From: Zinner, Jean Charles
To: Franklin, Benjamin


Monseigneur!
Bude en Hongrie le 26 Octobre 1778
L’atachement que j’ai a vos affaires, est au dessus de mes expressions. Je suis né sujet d’un grand Monarchie sous un gouvernement doux, mais je ne sais pas dans quel transport de joie je deviens, en cas que j’entende, ou que je lise de vos progrès.
Monseigneur de vous dire la verité, je vous regarde, et tous les chefs de votre nouvelle Republique comme des anges destinés du ciel pour soulager le genre humain sous votre direction: je prie Dieu incessament, qu’il vous ait sous sa sainte et digne garde: ce sont la de mes voeux quotidiens. Outre cela pour temoigner mon affection au publique j’ai composé un ouvrage en latin intitulé Notitia historica de Coloniis foederatis in America. J’en ai un autre de viris illustribus Americae: mais il faut que j’atende la fin de guerre presente, qui me bien fournit de la matiere pour mieux tracer le caractere de vos heros admirables. Il est vrai, j’en ai beaucoup de doutes; c’est pourquoi je suis parti les jours passés de Bude a Vienne pour y rencontrer Mons. Lee, qui etoit la; mais a mon arrivée je ne l’ai pas trouvé. Secretaire d’Ambassadeur de France m’a conseillé de prendre ma confiance a vous. Monseigneur c’est vous donc, que je prie tres humblement de me faire savoir la patrie de Messieurs Wassington, Hankok, Putnam, Gates, Charles Lée, Arnold: comme aussi les anecdotes de leur vie passée. Les gazettes ne debitent rien de cette chose la: particulierment de Mons. Arnold: on le fait tantot un Allemand de Maienz, tantot un Ameriquain de Connecticut, tantot un Capucin cidevant, tantot un epicier de Norvich. Quant a vous Monseigneur, je vous prens pour un Bostonien un genie superieur, et un instrument principal de tout ce qui se passe pendent la guerre. Entre autre je voudrois aussi bien savoir ce qu’il en est que la Gazette de divers endroits mande, que Mons. Charles Lee n’a pas fait son devoir près de Montmouth en Nouvelle Jersey, et que le Congres lui a oté le commendement a cause de trahison. C’etoit une conduite mechante; mais je suspends ladessus mon sentiment, jusqu’a votre reponse, si vous la jugerez a propos.
Puis si vous voulez vous servir de moi dans quelque occasion, vous n’avez que commander, ce sera mon vrai plaisir. J’ai de la connoissance en Hongrie j’en ai beaucoup a Vienne. Je suis persuadé, qu’il ne vous importe pas autant a present d’avoir un commerce avec les Autrichiens, que de pouvoir passer au monde en Etat Souverain et independent de l’Angletterre. Vous en faites tres sagement; mais Mons. Lée n’est pas venu bien a propos: il auroit falu prendre un autre chemin, dont je vous ecrirai un autrefois.
Aiez donc la bonté de me resoudre mes doutes signés, et de m’accorder vos bonnes graces, et votre precieuse amitié, que je regarderai comme le plus grand bien de ma vie. Je me ferai un devoir de repondre a vos commendements, et d’etre toujours avec un tres profond respect de Votre Excellence tres humble serviteur
Jean Charles DE ZinnernPrefet dans l’Academie Impl. Royal. a Bude.
 
Endorsed: J. Charles Zinnern Bude 26 8bre 1778.
